Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election Restrictions 
1. Applicant’s election without traverse of species (HEK293T; VSV-G) in the reply filed on 1/11/2021 is acknowledged.
Claims 1-15 are under consideration.

Priority 
2. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
3. The disclosure is objected to because of the following informalities: 
A. The title has a misspelling and should recite “Stable Integration of SIN Transfer Vectors”.
B. The use of the trademarked terms, which is a trade name or a mark used in commerce, has been noted in this application on pages 4, 12, 16, among possibly others. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the .
Appropriate correction is required.

Claim Objections
4. Claims 1-15 are objected to because of the following informalities:  
For improved language, claim 1 should recite semicolons after each component (for example “… transfer vector; ”) as well as a period at the end.
For improved language, claim 2 should recite “The system according to claim 1, wherein…”.
For improved language, claim 3 should recite “The system according to any one of … wherein, …” as well as a period at the end.
For improved language, claim 4 should recite “The system according to any one of … wherein, … “ as well as a period at the end.
For improved language, claim 5 should recite semicolons after each step (for example “such DNA fragment; ”) as well as a period at the end.
For improved language, claim 6 should recite “The method according to claim 5, wherein …” as well as a period at the end.
For improved language, claim 7 should recite “The method according to any one of claims 5 or 6, wherein …”  as well as a period at the end.
For improved language, claim 8 should recite “The method according to any one of claims 5 to 7, wherein …”  as well as a period at the end.

For improved language, claim 10 should recite “The method according to any one of claims 5 to 9, wherein …”  as well as a period at the end.
For improved language, claim 11 should recite “The method according to claim 9 or 10, wherein …” as well as a period at the end.
For improved language, claim 12 should recite “The method according to any one of claims 9 to 11, wherein …” as well as a period at the end.
For improved language, claim 13 should recite a period at the end.
For improved language, claim 14 should recite “containing in its genome” as well as semicolons after each component (for example “… transfer vector; ”) as well as a period at the end.
For improved language, claim 15 should recite “containing in its genome” as well as semicolons after each component (for example “… transfer vector; ”) as well as a period at the end.
Appropriate correction is required.

Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5. Claims 2-4, 6-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
See claims 2-4, 6-13 as submitted 6/19/2018.
As to claim 2, 6, the claims recite a substitution of U3 and deletion of enhancer sequences. As the vector is interpreted as recited in [0052] of the instant specification, and such a vector recitation does not recite U3 and enhancer sequences, it is not clear what is in the system according to claims 1, 5.
Claims 3, 7 contain the trademark/trade name “Zeocin”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Zeocin and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

6. Claims 13, 14 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claims 13, 14 recite “a producer cell line”. Such a recitation reads on a human organism. 	
To overcome this rejection, the claims should recite “an isolated producer cell line …”.

Conclusion
7. It is noted that term “lentiviral transfer vector” is interpreted as defined by the instant specification in paragraph [0052]: “the lentiviral transfer vector construct is a DNA fragment including at least the following components starting from the 5'end: the lentiviral 5' LTR, the splice donor site (SD), the packaging sequence (psi, w), the truncated gag sequence, and the lentiviral Rev Responsive Element (RRE) the splice acceptor site (SA), a gene of interest whose expression is regulated by an independent promoter and the lentiviral 3' LTR”. 
8. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A. De Nunzio et al. (“Transduction of Human Hematopoietic Stem Cells by Lentiviral Vectors Pseudotyped with the RD114-TR Chimeric Envelope Glycoprotein,” Human Gene Therapy 18:811-820 (2007))(See PTO-892: Notice of References Cited) teaches: lentiviral vector pseudotyped with RD114-TR; compatible with packaging cell lines (abstract).
B. Bovolenta et al. (US20130164840)(See PTO-892: Notice of References Cited) teaches: packaging cell line, using baculo-AAV hybrid system with baculoviral backbone containing integration cassette flanked by AAV ITRs in combination with plasmid encoding rep protein (abstract).
C. Stornaiuolo et al. (“RD2-MolPack-Chim3, a Packaging Cell Line for Stable Production of Lentiviral Vectors for Anti-Gene Therapy,” Human Gene Therapy Methods 24: 228-240 (2013))(See PTO-892: Notice of References Cited) teaches use of cell line RD2-MolPack, which can produce LV carrying any transfer vector; for large scale production of LV (abstract); rep78-mediated integration of AAV-GPR vector into HEK293T host genome (Fig. 1).
D. Chira et al. (“Progresses towards safe and efficient gene therapy vectors,” Oncotarget Vol. 6, No. 31: 30675-30703 (2015))(See PTO-892: Notice of References Cited) teaches lentiviral vectors (p. 30688); including gag gene as well as RRE by which rev protein mediates export of viral ARN; expression cassette replaces viral gene (p. 30688).
E. Bovolenta et al. (US20140051125)(See PTO-892: Notice of References Cited)(herein “Bovolenta et al.-2”) teaches: baculoviral backbone containing integration cassette flanked by AAV ITR in combination with plasmid encoding rep protein; first intermediate including only structural and regulatory HIV proteins gag/pol and rev as starting point to obtain stable packaging cell lines (abstract).
F. Merling et al. (WO2010022195)(See PTO-892: Notice of References Cited)(herein “Bovolenta et al.-2”) teaches: hybrid vector system (abstract); including NILV/AAV hybrid vector [0011].
G. Galibert et al. (US20140349374) (See PTO-892: Notice of References Cited)(herein “Bovolenta et al.-2”) teaches: recombinant AAVs produced by baculovirus [0003]; production of SIN vectors [0045].
9. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648